                    Case 1:16-cv-06544-WHP Document 77 Filed 11/20/19 Page 1 of 1


                          S KADDEN , A RPS , S LATE , M EAGHER & F LOM                           LLP
                                                  FOUR TIMES SQUARE
                                                                                                       FIRM/AFFILIATE OFFICES
                                                NEW YO RK 10036 -6522                                          -----------
                                                            ________                                         BOSTON
                                                                                                            CHICAGO
                                                     TEL: (212) 735-3000                                    HOUSTON
                                                     FAX: (212) 735-2000                                  LOS ANGELES
                                                                                                           PALO ALTO
                                                     www.skadden.com                                    WASHINGTON, D.C.
   DIRECT DIAL                                                                                             WILMINGTON
                                                                                                               -----------
(212) 735-2100                                                                                                 BEIJING
   DIRECT FAX                                                                                                BRUSSELS
(917) 777-2100                                                                                               FRANKFURT
   EMAIL ADDRESS                                                                                             HONG KONG
DAVID.MEISTER@SKADDEN.COM                                                                                      LONDON
                                                                                                              MOSCOW
                                                                                                               MUNICH
                                                                                                                PARIS
                                                                                                             SÃO PAULO
                                                                                                                SEOUL
                                                                       November 20, 2019                      SHANGHAI
                                                                                                             SINGAPORE
                                                                                                                TOKYO
                                                                                                              TORONTO

                   Honorable William H. Pauley III
                   United States District Judge
                   Daniel Patrick Moynihan
                   United States Courthouse
                   500 Pearl Street, Room 1920
                   New York, NY 10007

                                          RE:    U.S. Commodity Futures Trading Commission
                                                 (“CFTC”) v. Deutsche Bank AG, 16-cv-06544 (WHP)

                   Dear Judge Pauley:

                           We respectfully submit this letter to update the Court concerning the status of
                   this matter, as the Court directed on September 25, 2019. (ECF No. 76.) Deutsche
                   Bank and the staff of the CFTC have reached a settlement agreement in principal,
                   which is subject to the approval of the Commission. Should the Commission
                   approve, the parties will submit a proposed order to the Court for the Court’s
                   consideration. We therefore jointly request that the Court grant the parties time to
                   finalize the settlement and for the CFTC staff to seek Commission approval. We
                   propose that we be permitted to report back to the Court by January 24, 2020, either
                   with a further status update or with a proposed order for the Court’s consideration.


                                                                       Respectfully submitted,


                                                                       /s/ David Meister
                                                                       David Meister

                   cc:    Amanda Burks
                          Jim Holl
